ROBERT L. BLAND, Judge.
The claim in this case is for the value of a seven months’ old thoroughbred Guernsey heifer calf. It is contended by claimant that the animal was killed in blasting operations conducted by the state road commission on state route 2, project 147-b, south of New Martinsville, in Wetzel county, West Virginia, sometime during the week of August 30-Sep-tember 6, 1943. It appears from the record of the claim, prepared by respondent and filed with the clerk on September 17, 1943, that during' that period employees of the state road commission used a quantity of dynamite for blasting purposes in the vicinity of claimant's pasture land along the highway. Claimant had five head of cattle on the land. On August thirtieth he gave salt to these cattle and found them in good condition. When he returned on September sixth to salt them he found the Guernsey heifer missing. It was of thoroughbred stock and weighed approximately five hundred pounds. Upon investigation he found the calf to be dead. It was lying approximately 188 feet east of the place where the blasting had *243been done. Near the calf was a stone x 3" x 5", weighing approximately two pounds which had hair on it. There was also found other stone and concrete pieces lying near the dead calf. Claimant fixes a value of $60.00 on the calf. Joe Yoho, safety director, who made an investigation of the claim, in a report to the road commission advised payment of the claim. The head of the department concerned concurs in the claim. The special assistant to the attorney general approves the claim as one which, within the meaning of the court act, should be paid by the state.
The record shows that the calf was actually hit by a stone from the blasting on the road.
In view of the showing made by the record, the concurrence in the claim by the state road commissioner, and its approval for payment as a proper claim against the state by the special assistant to the attorney general, an award is now made in favor of claimant L. D. Rial for the sum of sixty dollars ($60.00), subject to the approval and ratification thereof by the Legislature.